United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                   UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT                        July 24, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 06-31028
                          Summary Calendar


                           MARVIN GLASPIE,

                                               Plaintiff-Appellant,

                               versus

               LOOMIS FARGO & CO.; UNIDENTIFIED PARTY,

                                              Defendants-Appellees.



          Appeal from the United States District Court
               for the Eastern District of Lousiana
                          (2:04-CV-2811)


Before DAVIS, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Claiming genuine issues of material fact as to whether Loomis

Fargo & Co. could cause his theft prosecution, Marvin Glaspie

contests the summary judgment dismissing his malicious-prosecution

claim.

     The dispute arose while Glaspie was employed as the messenger

on a three-man crew transporting currency for Loomis Fargo.             As

messenger, Glaspie was responsible for loading and unloading the

currency and checking it in with Loomis Fargo at the end of the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
route.   While driving between pickup and drop-off locations, he

would sit alone in the back of the armored truck with the currency.

     Upon reaching the unloading point on an assigned route from

Jackson, Mississippi, to New Orleans, Louisiana, Glaspie and the

money handler at the drop-off location observed the bag holding a

$190,000 deposit was ripped and torn.   In the presence of security

cameras, the bag was sealed, and the money handler took sole

possession of the bag.    The bag was found to contain $40,000 less

than the amount verified at the pick-up location.

     Loomis Fargo notified the New Orleans Police Department (NOPD)

of the theft and completed a loss report, identifying employees

associated with the currency’s transportation.   The NOPD conducted

an investigation of those employees. Glaspie refused to cooperate.

After sending him a notification letter, Loomis Fargo terminated

Glaspie due to his noncompliance with company policy requiring

cooperation with police investigations. Shortly thereafter, he was

arrested for theft but never prosecuted.

     Glaspie filed this action against Loomis Fargo for malicious

prosecution.   Loomis Fargo moved for summary judgment, contending

it could not be held liable for malicious prosecution because

Glaspie was unable to prove the elements of his claim.         The

district court agreed, finding Glaspie could not show Loomis Fargo

caused his prosecution.




                                  2
      A summary judgment is reviewed de novo, viewing the record in

the light most favorable to the non-movant and applying the same

standards as did the district court.            E.g., Bolton v. City of

Dallas, Tex., 472 F.3d 261, 263 (5th Cir. 2006).          Such judgment is

proper if the pleadings and discovery on file show there is no

genuine issue as to any material fact and the movant is entitled to

judgment as a matter of law.       FED. R. CIV. P. 56(c); e.g., Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986).

      For his Louisiana state-law claim for malicious prosecution,

Glaspie had to prove:      (1) the commencement or continuance of an

original criminal or civil judicial proceeding; (2) its legal

causation by Loomis Fargo against him; (3) a bona fide termination

in   his   favor;   (4)   the   absence   of   probable   cause   for   such

proceeding; (5) the presence of malice in the proceeding; and (6)

damage. Craig v. Carter, 718 So. 2d 1068, 1070 (La. Ct. App. 1998).

      The summary judgment was proper.         Loomis Fargo notified the

NOPD of the theft and completed a theft report as required by

company policy.     The report identified the employees in the truck

carrying the missing funds, but did not identify Glaspie as an

individual who should be singled out as a suspect.                The NOPD

conducted an independent investigation, which resulted in Glaspie’s

arrest.    Based on this summary-judgment record, Glaspie is unable




                                     3
to show Loomis Fargo caused his arrest and prosecution as required

for his malicious-prosecution claim.

                                                         AFFIRMED




                                4